Citation Nr: 0714684	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-10 458	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an initial compensable disability rating 
for residuals of prostate cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1956 and from October 1962 to October 1963.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision by the 
RO in Cleveland, Ohio, which, in pertinent part, denied 
service connection for peripheral neuropathy and granted the 
veteran's claim for service connection for residuals of 
prostate cancer due to herbicide exposure.  He appealed for a 
higher initial rating for the prostate cancer.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).


FINDING OF FACT

On April 17, 2007, when contacted concerning his request for 
a hearing, the veteran's wife notified the Board that he had 
died in March 2007.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of the veteran's claims.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran-appellant died during the pendency 
of this appeal.  As a matter of law, appellants' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


